Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of April , 2017, made
by Icagen, Inc., a Delaware corporation with an address at 4222 Emperor
Boulevard, Suite 350 Research Triangle Park, Durham, North Carolina 27703 (the
“Pledgor”), in favor of the individuals listed on Schedule A annexed hereto
(herein, each a “Secured Creditor” and together the “Secured Creditors”).

 

WHEREAS, each of the Secured Creditors have made a loan to the Pledgor pursuant
to a 8% Senior Secured Promissory Note (the “Notes”); and

 

WHEREAS, in order to induce the Secured Creditors to extend the loan evidenced
by the Notes, the Pledgor has agreed to execute and deliver to the Secured
Creditors a pledge and security agreement providing for the pledge and grant to
the Secured Creditors of a security interest in the Pledgor’s interest in the
collateral identified and defined below.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Creditors to make the loans evidenced by the
Notes, the Pledgor hereby agrees with the Secured Creditors as follows:

 

SECTION 1. Definitions. All terms used in this Agreement which are defined in
Article 9 of the Uniform Commercial Code (the “Code”) currently in effect in the
State of New York and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.

 

SECTION 2. Pledge and Grant of Security Interest. (a) As collateral security for
all of the Obligations (as defined in Section 3 hereof), the Pledgor hereby
pledges, assigns and grants to the Secured Creditors a continuing security
interest in (i) all of the current assets of the Pledgor, as of the date of this
Agreement including but not limited to all accounts receivable, property,
equipment, chattel paper, contract rights, including all interests in lawsuit
claims, and intellectual property and excluding the (x) equity of Icagen-T, Inc.
and the assets of Icagen-T, Inc. and (y) any equipment that is secured by a
purchase money lien (the “Pledged Collateral”); and (ii) all proceeds of the
foregoing.

 

(b)     The Pledgor hereby represents and warrants to the Secured Creditors as
follows:

 

(i)      The Pledged Collateral is not pledged to secure any indebtedness other
than the Loan;

 

(ii)      The execution, delivery, and performance of the Pledgor of this
Agreement will not violate any provision of law, any order of any court or other
agency of government, or any agreement or other instrument to which the Pledgor
is a party or by which the Pledgor is bound, or be in conflict with, result in a
breach of or constitute (with due notice, lapse of time, or both) a default
under any such agreement or other instrument, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon any
of the property of assets of the Pledgor, except as contemplated by the
provisions of this Agreement;

 

(iii)     This Agreement constitutes the legal, valid and binding obligation of
the Pledgor and is enforceable against the Pledgor in accordance with the terms
hereof; and

 

(iv)     The Pledgor is the legal and beneficial owner of the Pledged
Collateral.

 



 

 

 

SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):

 

(a)      the prompt payment by the Pledgor, as and when due and payable, of all
amounts owing by it in respect of the Notes; and

 

(b)      the due performance and observance by the Pledgor of all of its other
obligations from time to time existing under this Agreement.

 

SECTION 4. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Secured
Creditors shall otherwise consent in writing:

 

(a)      keep adequate records concerning the Pledged Collateral and permit the
Secured Creditor or any agents or representatives thereof at any reasonable time
and from time to time to examine and make copies of and abstracts from such
records;

 

(b)     at any time and from time to time, promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or desirable or that the Secured Creditors may request in order to (i)
perfect and protect the security interest created hereby; (ii) enable the
Secured Creditors to exercise and enforce his rights and remedies hereunder in
respect of the Pledged Collateral; or (iii) otherwise effect the purposes of
this Agreement; and

 

(c)       not create or suffer to exist any lien, security interest or other
charge or encumbrance upon or with respect to any Pledged Collateral except for
the security interest created hereby.

 

SECTION 5. Additional Provisions Concerning the Pledged Collateral.

 

(a)     The Pledgor hereby authorizes the Secured Creditors to file, without the
signature of the Pledgor where permitted by law, one or more financing or
continuation statements, and amendments thereto, relating to the Pledged
Collateral.

 

SECTION 6. Remedies Upon Default. If any Event of Default under the Notes shall
have occurred and be continuing:

 

(a)     The Secured Creditors may, exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to them, all of the rights and remedies of a secured party
on default under the Code then in effect in the State of New York, and without
limiting the generality of the foregoing and without notice except as specified
below, sell the Pledged Collateral or any part thereof in one or more parcels at
public or private sale at such price or prices and on such other terms as the
Secured Creditors may deem commercially reasonable. The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least five (5) days’
notice to the Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Secured Creditors shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. The Secured Creditors
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 



 2 

 

 

(b)      All cash proceeds received by the Secured Creditors in respect of any
sale of, collection from, or other realization upon, all or any part of the
Pledged Collateral may, in the discretion of the Secured Creditors, be held by
the Secured Creditors as collateral for, and/or then or at any time thereafter
applied in whole or in part by the Secured Creditors against, all or any part of
the Obligations pro rata as to the principal amount of the Loan. Any surplus of
such cash or cash proceeds held by the Secured Creditors and remaining after
payment in full of all of the Obligations shall be paid over to the Pledgor or
to such person as may be lawfully entitled to receive such surplus.

 

(c)      In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Creditors
is legally entitled, the Pledgor shall remain liable for the deficiency and the
Secured Creditors shall retain all rights to collect on such Obligations
provided by applicable law.

 

SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, faxed or delivered, if to the
Pledgor, to it at the addresses set forth above; and if to the Secured
Creditors, to each of them at the address set forth in Schedule A hereto; or as
to any of such parties at such other address as shall be designated by such
parties in a written notice to the other parties hereto complying as to delivery
with the terms of this Section 7. All such notices and other communications
shall be effective (i) if mailed, when deposited in the mail, (ii) if faxed,
when the facsimile transmission is acknowledged as received, or (iii) if
delivered, upon delivery.

 

SECTION 8. Miscellaneous.

 

(a)      No amendment of any provisions of this Agreement shall be effective
unless it is in writing and signed by the Pledgor and the Secured Creditors
holding a majority in principal amount of the Notes, and no waiver of any
provision of this Agreement, and no consent to any departure by the Pledgor,
shall be effective unless it is in writing and signed by the Secured Creditors,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

(b)      No failure on the part of the Secured Creditors to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Secured Creditors provided herein are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.

 

(c)      Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
on any other jurisdiction.

 

(d)     This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the Obligations and (ii) be binding on the Pledgor
and its assigns and shall inure, together with all rights and remedies of the
Secured Creditors hereunder, to the benefit of the Secured Creditors and their
successors, transferees and assigns.

 

(e)      Upon the satisfaction in full of the Obligations: (i) this Agreement
and the security interest created hereby shall terminate and all rights to the
Pledged Collateral shall revert to the Pledgor, and (ii) the Secured Creditors
will, upon the Pledgor’s request at the Pledgor’s expense, (A) return to the
Pledgor such of the Pledged Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.

 

(f)      This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, except as required by mandatory provisions of
law and except to the extent that the validity and perfection or the perfection
and the effect of perfection or non-perfection of the security interest created
hereby, or remedies hereunder, in respect of any particular Pledged Collateral
are governed by the law of a jurisdiction other than the State of New York. The
parties hereto agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the State and Federal
courts located in New York. The aforementioned choice of venue is intended by
the parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect to or arising out of
this Agreement in any jurisdiction other than that specified in this paragraph.
Each party hereby waives any right it may have to assert the doctrine of forum
non conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this paragraph, and stipulates that the
State and Federal courts located in New York shall have in personam jurisdiction
and venue over each of them for the purpose of litigating any dispute,
controversy, or proceeding arising out of or related to this Agreement. Each
party hereby authorizes and accepts service of process sufficient for personal
jurisdiction in any action against it as contemplated by this paragraph by
registered or certified mail, return receipt requested, postage prepaid, to its
address for the giving of notices as set forth in this Agreement. Any final
judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 



  ICAGEN, INC.         By:   Name: Richard Cunningham   Title: Chief Executive
Officer         SECURED CREDITOR

  

 

4



 

 

